DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 1, ref # 113 & 107 & figure 2, ref # 209 are not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Regarding claim 14
	The damping means in claim 14 is the dashpot mechanism (See paragraph 0045 & 0047) or equivalent.  

	Regarding claim 18
	The passive biasing means in claim 18 is a spring or rack and pinion or equivalent.  (See paragraphs 0045 & 0047)  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “approximately” in claim 15, line 1, is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “approximately 25%” in claim 15, line 1, as -- 25% --.  
The term “approximately” in claim 16, line 1, is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art For compact prosecution, the Examiner is interpreting “approximately 40%” in claim 16, line 1, as -- 40% --.  
The term “approximately” in claim 17, line 2, is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “approximately 15% and 45%” in claim 17, line 2, as -- 15% and 45% --.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toulmay (Pub No. US 2017/0113793 A1).  
Regarding claim 1


Regarding claim 8
	Toulmay teaches further comprising a control system (See paragraphs 0032 & 0050) to actively adjust a rotational position of the flaps (See figures 1 & 2, ref # 12) relative to the wings (See figures 1 & 2, ref # 11) according to an airspeed of the aircraft.  (See paragraphs 0030, 0032, 0069-0070, 0130-0131, & figures 1 & 2, ref # 1)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toulmay (Pub No. US 2017/0113793 A1) as applied to claim 1 above, and further in view of Akel et al. (Pub No. US 2019/0233085 A1).    
Regarding claim 2
	Toulmay teaches wherein the flaps (See figures 1 & 2, ref # 12) are actively biased downward.  (See paragraphs 0030, 0032, 0069, & 0070)  
	Toulmay does not teach wherein the flaps are passively biased downward.  
	However, Akel teaches wherein the flaps (See figures 1, 2, & 4A-6B, ref # 26 & 28) are passively biased downward.  (See paragraphs 0117-0118)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have flaps that are passively biased downward as taught by Akel in the aircraft of Toulmay, so as to improve flap deployment automatically (passively).  (See paragraphs 0118 & 0121)  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toulmay (Pub No. US 2017/0113793 A1) as applied to claim 1 above, and further in view of Fox et al. (Pub No. US 2019/0315454 A1).  
Regarding claim 5
	Toulmay does not teach wherein the flaps are biased downward via a rack and pinion.  
	However, Fox teaches wherein the flaps (See figures 1-4, ref # 12) are biased downward via a rack (See figures 1-4, ref # 32 & 36) and pinion.  (See paragraphs 0035-0038 & figures 1-4, ref # 50)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have flaps that are biased downward via a rack and pinion as taught by Fox in the aircraft of Toulmay, so as to control flutter the flaps.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toulmay (Pub No. US 2017/0113793 A1) in view of Akel et al. (Pub No. US 2019/0233085 A1) as applied to claim 2 above, and further in view of Fox et al. (Pub No. US 2019/0315454 A1).  
Regarding claim 9
	A modified Toulmay does not teach further comprising a damper to prevent flutter of the flaps relative to the wings.  
	However, Fox teaches further comprising a damper (See figures 1-4, ref # 30) to prevent flutter (See paragraph 0036) of the flaps (See figures 1-4, ref # 12) relative to the wings.  (See paragraphs 0035-0038 & figures 1-4, ref # 11)  
.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toulmay (Pub No. US 2017/0113793 A1) in view of Akel et al. (Pub No. US 2019/0233085 A1) & Fox et al. (Pub No. US 2019/0315454 A1) as applied to claim 9 above, and further in view of Fox et al. (Pub No. US 2018/0156293 A1).    
Regarding claim 10
	A modified Toulmay does not teach wherein the damper comprises a dashpot.  
	However, Fox teaches wherein the damper (See paragraph 0027, 0060-0061, 0089, 0139-0140, & figures 11, 17, & 25-28, ref # 300) comprises a dashpot.  (See paragraph 0027, 0060-0061, 0089, 0139-0140, & figures 11, 17, & 25-28, ref # 300)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a damper that comprises a dashpot as taught by Fox in the modified aircraft of Toulmay, so as to prevent flutter of the flaps.  

Claims 12 & 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toulmay (Pub No. US 2017/0113793 A1) in view of Akel et al. (Pub No. US 2019/0233085 A1).  
Regarding claim 12
	Toulmay teaches a wing assembly (See paragraphs 0015, 0122 & figures 1 & 2, ref # 11) for a rotary aircraft, (See paragraphs 0006, 0122 & figures 1 & 2, ref # 1) comprising: a fixed 
	Toulmay does not teach wherein the trailing edge is passively biased to a downward position relative to the fixed wing portion and adjustably rotatable relative to the fixed wing portion responsive to aerodynamic forces of flight.  
	However, Akel teaches wherein the trailing edge (See figures 1, 2, & 4A-6B, ref # 26 & 28) is passively biased to a downward position relative to the fixed wing portion (See figures 1, 2, & 4A-6B, ref # 12) and adjustably rotatable relative to the fixed wing portion (See figures 1, 2, & 4A-6B, ref # 12) responsive to aerodynamic forces of flight.  (See paragraphs 0117-0118)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a trailing edge that is passively biased to a downward position relative to the fixed wing portion and adjustably rotatable relative to the fixed wing portion responsive to aerodynamic forces of flight as taught by Akel in the aircraft of Toulmay, so as to improve flap deployment automatically (passively).  (See paragraphs 0118 & 0121)  

Regarding claim 15


Regarding claim 16
	Toulmay teaches wherein a length of the trailing edge (See paragraphs 0074 & figures 1 & 2, ref # 12) is approximately 40% of an overall length of the wing assembly.  (See paragraphs 0074 & figures 1 & 2, ref # 11)  
	While Toulmay teaches a range of 20% to 35%, it would have been obvious to optimize the percentage length of the trailing edge through routine experimentation with a reasonable expectation of success.  (See MPEP 2144.05 II A)  

Regarding claim 17
	Toulmay teaches wherein a length of the trailing edge (See paragraphs 0074 & figures 1 & 2, ref # 12) is between approximately 15% and 45% of an overall length of the wing assembly.  (See paragraphs 0074 & figures 1 & 2, ref # 11)  

Regarding claim 18
	Toulmay teaches a rotary aircraft (See paragraphs 0006, 0122 & figures 1 & 2, ref # 1) comprising a wing, (See paragraphs 0015, 0122 & figures 1 & 2, ref # 11) the wing (See figures 1 & 2, ref # 11) having a forward fixed portion (See figures 1 & 2, ref # 11) statically affixed to a body (See figures 1 & 2, ref # 2) of the aircraft, (See figures 1 & 2, ref # 1) and a trailing edge 
	Toulmay does not teach comprising passive biasing means to bias the trailing edge flap downward relative to the forward fixed portion, the passive biasing means having a stiffness to rotate the trailing edge flap upward relative to the forward fixed portion in the presence of aerodynamic forces of forward flight.  
	However, Akel teaches comprising passive biasing means to bias the trailing edge flap (See figures 1, 2, & 4A-6B, ref # 26 & 28) downward relative to the forward fixed portion, (See figures 1, 2, & 4A-6B, ref # 12) the passive biasing means having a stiffness to rotate the trailing edge flap (See figures 1, 2, & 4A-6B, ref # 26 & 28) upward relative to the forward fixed portion (See figures 1, 2, & 4A-6B, ref # 12) in the presence of aerodynamic forces of forward flight.  (See paragraphs 0117-0118)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a passive biasing means to bias the trailing edge flap downward relative to the forward fixed portion, the passive biasing means having a stiffness to rotate the trailing edge flap upward relative to the forward fixed portion in the presence of aerodynamic 

Regarding claim 19
	Toulmay teaches wherein the trailing edge (See figures 1 & 2, ref # 12) is actively biased downward.  (See paragraphs 0030, 0032, 0069, & 0070)  
	Toulmay does not teach wherein the trailing edge is passively biased downward.  
	However, Akel teaches wherein the trailing edge (See figures 1, 2, & 4A-6B, ref # 26 & 28) is passively biased downward.  (See paragraphs 0117-0118)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a trailing edge that is passively biased downward as taught by Akel in the aircraft of Toulmay, so as to improve flap deployment automatically (passively).  (See paragraphs 0118 & 0121)  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toulmay (Pub No. US 2017/0113793 A1) in view of Akel et al. (Pub No. US 2019/0233085 A1) as applied to claim 12 above, and further in view of Fox et al. (Pub No. US 2019/0315454 A1).  
Regarding claim 14
	A modified Toulmay does not teach further comprising a damper means to prevent flutter of the trailing edge relative to the fixed wing portion.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a damper means to prevent flutter of the trailing edge relative to the fixed wing portion as taught by Fox in the modified aircraft of Toulmay, so as to prevent flutter of the flaps.  

Allowable Subject Matter
Claims 3, 4, 6, 7, 11, 13, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Thompson (Pub No. US 2018/0043985 A1) discloses that flaps and the control system of flaps can be on various types of aircraft, such as, commercial aircraft, rotorcraft, and others.  The reference Bentivoglio et al. (Pub No. US 2019/0084665 A1) discloses an aircraft, wings, flaps, and the flaps are between 15% and 45% or the overall length of the wing, and a rack and pinion.  The reference Jezewski et al. (Pub No. US 2017/0144775 A1) discloses an aircraft and springs used as dampening members.  The reference Kothera et al. .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647